Citation Nr: 1340490	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1992.  

This matter came before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this matter in July 2013 for further development.  

In a rating decision dated in September 2013, the RO granted the issue of service connection for dermatitis, claimed as skin rash.  The benefit sought, namely, service connection, having been granted, this claim is no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AOJ.

In July 2013, the Board remanded the claim, in part, to ask the Veteran to identify the places at which he has received any treatment for hypertension, since service, after which efforts should be made to obtain copies of the records of the identified treatment.  There is no indication that the RO asked the Veteran to identify the places at which he has received any treatment for hypertension since service as the Board requested.  This should be accomplished.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify the places at which he has received any treatment for hypertension, since service, after which efforts should be made to obtain copies of the records of the identified treatment.  

2.  If additional records are obtained, return the claims file to the examiner who conducted the August 2013 VA examination, or to another qualified person, to obtain an addendum opinion.  Based on a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current hypertension is etiologically linked to his service; or became manifest within one year of separation from service (i.e., between February 1992 to February 1993).  

3.  Then readjudicate the claim.  If it continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

